*817Order unanimously reversed, without costs, motion granted, and complaint dismissed. Memorandum: Defendant Landmark Society of Western New York, Inc. (Landmark) appeals from the denial of its motion for summary judgment dismissing the complaint against it in this action for damages arising from injuries suffered by plaintiff Jack Karger when he fell on a sidewalk and for derivative damages suffered by his wife Helen Karger. The record establishes conclusively that the sidewalk where the accident occurred and the adjacent parking lot from which debris was allegedly allowed to run off onto the sidewalk were not located on property owned by Landmark and that Landmark did not have a duty to maintain the sidewalk or the parking lot. There is no proof of any negligence on the part of Landmark which could have caused or contributed to plaintiffs’ damages. (Appeal from order of Monroe Supreme Court—summary judgment.) Present—Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.